of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Levie on January 27, 2022.

The application has been amended as follows: 

IN THE CLAIMS:
1. (Currently Amended) Polishing apparatus for polishing an intermediate section of a running base of a skate blade,  the skate blade comprises a blade with two opposing blade edges which are separated one from the other by the intermediate section, the polishing apparatus comprising:
a body housing comprising at least a first and a second opposing side wall and a third base wall which extends between and links the first opposing side wall to the second opposing side wall,
wherein the first and second opposing side walls and the base wall each comprise an inside surface which inside surfaces cooperate to form the inside of the body housing, and an outside surface which outside surfaces cooperate to form the outside of the body housing;
an elongate slot formed in the base wall of the body housing, wherein the elongate slot extends between and through the first and second opposing side walls;
a support body 
disposed within the elongate slot of the housing for facilitating alignment of the support body, including the polishing material of the blade  
the alignment system comprising: 
a cradle for receiving the support body, and which cradle is 
movable between a first and a second position; and
at least one gimbal linkage mounted within the housing which is adapted to cooperate with a first pivot means and with a second pivot means;
wherein the cradle is aligned with the longitudinal axis of the elongate slot 
and is 
second opposing side walls;
and wherein the at least one gimbal linkage is adapted to facilitate movement of the cradle and the support body within the body housing between the first and second positions via the first and second pivot means to thereby align the support body, including the polishing material, with the intermediate section of the skate blade but not any part of the two opposing blade edges of the running base during polishing.

Claims 30,32 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or fairly suggest a polishing apparatus for an intermediate section of a skate blade having two edges wherein the polishing apparatus has a housing with a slot in outside surface and an alignment system disposed with slot and having a cradle supporting the polishing member to align the polishing member with the intermediate section of the skate blade, wherein the cradle is movable between a first and second position via a gimbal linkage mounted within housing that cooperates with first and second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar devices for polishing/sharpening skate blades.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





EM
January 29, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723